PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/050,181
Filing Date: 31 Jul 2018
Appellant(s): Telepathy Labs, Inc.



__________________
Konrad Kulikowski (Reg. No. 68338)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 566, 577, 579, 581, 583, 586-587, 589, 595, 596, 598, 600, and 856-862, 864, 866, and 867 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (Byron) (US 2015/0006437) in view of Piernot et al. (Piernot) (US 2015/0348548).  Claims 863 and 865 are rejected under 35 U.S.C. 103 as being unpatentable over Byron and Piernot as indicated above for Claims 566, 577, 579, 581, 583, 586-587, 589, 595, 596, 598, 600, and 856-862, 864, 865, and 867 and in further view of Paik et al. (Paik) (US 2015/0348548).

(2) Response to Argument

Appellants’ arguments filed for this Appeal Brief have been fully considered but they are still not persuasive.  The Examiner notes that the arguments presented in this Appeal Brief are essentially the same as presented in response to the non-final Office action filed 9 July 2020, the final Office action filed 15 March 2021, Applicant-initiated interview conducted 20 July 2021, and Response to After Final action filed 16 August 2021 in which the Examiner made an earnest attempt to respond/explain as best interpreted to the broadly recited claim limitations.  

In the remarks regarding the 35 USC § 103 rejection for Claims 566, 866, Appellants’ argue that:    Byron et al. (Byron) (US 2015/0006437) in view of Piernot et al. (Piernot) (US 2015/0348548) do not teach or suggest independent Claims 566, 866:  aspects of a world model that defines where in an enterprise relevant data to the query is found; an artificial intelligence agent system that uses the world model to facilitate responding to a query/processing/comprises the query with enterprise domain-directed dialog by defining where in an enterprise system relevant data to the query is found with the user (emphasis added).  With regard to this argument, the Examiner respectfully disagrees. First the Examiner notes that it appears Appellants’ are arguing Byron does not specifically label the cited plurality of “model(s)” as “world”.  The Examiner notes that whatever labeled “model” accomplishes and returns the same results for the claimed limitations are the same as the cited prior art’s “model(s)” with no specific distinction or additional definitions as to what “world” would make in difference to Byron.  
The Examiner maintains that Byron teaches Appellants’ an artificial intelligence agent system that uses the world model to facilitate responding to a query/processing/comprises the query with enterprise domain-directed dialog by defining where in an enterprise system (Such processes may comprise, but are not limited to: an operational process that implements a primary operation of an enterprise, such as manufacturing, logistics, or sales; a management process, such as an executive-management policy or a line-supervision procedure; a support process, which may further comprise peripheral functions related to specific departmental units like Human Resources or Customer Support; or another core process of the business; a logical premise extracted from a business process or activity is represented and stored in a knowledgebase in a way that lets an expert system infer one or more rules of interaction, where these one or more rules may help an expert system identify a logical premise, draw a conclusion, interpret or compose natural language statements, or make another decision related to interactions about the business process or activity) relevant data to the query is found with the user (artificially intelligent computer program that emulates cognitive behavior of human beings; identifies one or more business processes about which an artificially intelligent expert system will be designed to interact with users.  These interactions may comprise actions that may comprise, but are not limited to, interpreting a user's natural-language communication about a characteristic of the one or more business processes, replying to the communication with a natural-language reply, question, or other communication, using the communication to infer additional knowledge to add to the knowledgebase, performing an action or subtask specified by representations of the one or more business processes comprised by the knowledge) (see at least paragraphs 34, 43, 69).

Appellants are now stating in somewhat more detail for dependent Claim 583, with emphasis, that Byron fails to describe any aspect of a client system that comprises an item of equipment that performs a non-communication function selected from a list of functions consisting of sensing, security, and home automation.  As was previously indicated for this claim from citations of Byron (see at least paragraphs 41-45, 112-120) and extra courtesy to the Appellants and the Board review, the Examiner will add additional clarification and citations from Byron to this broadly recited limitation as:  sensing (touch-sensitive displays; when a hardware failure is detected); security (“security framework, or workflows; (Secure Digital memory cards”; home automation (the one or more business processes may be selected by means known to those skilled in an art related to management science, business management, process automation, information science, and similar fields, or may be selected according to criteria known to those skilled in these arts. For example, a procedure-automation specialist might analyze a business's work flows and identify or select processes to be automated on the basis of those processes' relationships to a critical path of the business's manufacturing workflows (Byron, see additionally paragraphs 45, 112, 113, 137).  As previously stated, the Examiner also maintains Appellants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Appellants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not specifically show how the amendments/limitations avoid such references or objections.

Regarding Appellants’ argument for dependent Claims 586, 587 that Byron does not teach or suggest wherein the system further comprises a set of application programming interfaces (APIs) that facilitate interfacing the artificial intelligence agent system with the client system, it is noted that the previously cited paragraphs 117-120.  With additional clarification and reference to Byron at least paragraph 106 recites:  “Computer program code for carrying out operations for aspects of the present invention may be written in any combination of one or more programming languages, including, but not limited to programming languages like Java, Smalltalk, and C++, and one or more scripting languages, including, but not limited to, scripting languages like JavaScript, Perl, and PHP. The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN), a wide area network (WAN), an intranet, an extranet, or an enterprise network that may comprise combinations of LANs, WANs, intranets, and extranets, or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider) which is the definition of an application programming interface.  Further and at least in also paragraph 112 teach Appellants’ “interfaces” (I/O Interface 109 through a network interface) all of which to one of ordinary skill in the art are parts/components/procedure of an application programming interface.  As previously stated, the Examiner also maintains Appellants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Appellants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not specifically show how the amendments/limitations avoid such references or objections.

In summary and also regarding the arguments for claims 566, 577, 579, 581, 589, 595, 596, 598, 600, 856-867, Appellants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Appellants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not specifically show how the amendments/limitations avoid such references or objections. 
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicants to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).





For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        

Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.